Citation Nr: 1141580	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-50 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for arthritis and osteochondritis of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for arthritis and osteochondritis of the left knee.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the New York RO.  The hearing transcript is associated with the claims folder.  This case was remanded by the Board in July 2011 for further development and is now ready for disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right knee disability is manifested by subjective complaints of pain, weakness, and occasional swelling; objective findings include extension to 0 degrees, flexion ranging from 90 to 140 degrees, pain and grinding on motion, 5/5 strength, no recurrent subluxation or instability, and a normal gait.

2.  A left knee disability is manifested by subjective complaints of pain, weakness, and occasional swelling; objective findings include extension to 0 degrees, flexion ranging from 90 to 140 degrees, pain on motion, 5/5 strength, no recurrent subluxation or instability, and a normal gait.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for arthritis and osteochondritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5256, 5257, 5258, 5259, 5260, 5261 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for arthritis and osteochondritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5003, 5256, 5257, 5258, 5259, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Moreover, VA General Counsel, in a precedential opinion (VAOPGCPREC 23-97), held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  The General Counsel stated that when a knee disorder was already rated under DC 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), however, are applicable only in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2011).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2011).

The Veteran's bilateral knee disabilities are rated 10 percent disabling under DC 5003 as degenerative arthritis.  DC 5003 provides that degenerative arthritis substantiated by X-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Otherwise, under DC 5003, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  

The Board notes that DCs 5260 and 5261 provide the criteria for evaluating limitation of motion of the knees.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  

Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.    

First, the Board will consider whether compensable ratings are warranted for limitation of motion under DCs 5260 and 5261.  In this regard, the evidence reflects extension in the right knee to 0 degrees (anatomically normal) in May 2008, 0 degrees in June 2008, 5 degrees in November 2008, and 0 degrees in August 2011, and right knee flexion to 120 degrees in May 2008, "full flexion" in November 2008, to 90 degrees in July 2010, and to 125 degrees in August 2011.  Even at the most limiting, none of these findings support a compensable rating for limitation of motion of the right knee.

Similarly, left knee extension has been reported as 0 degrees in May 2008, "full extension" in November 2008, 0 degrees in August 2011, and left knee flexion to 120 degrees in May 2008, "full flexion" in November 2008, to 90 degrees in July 2010, and to 125 degrees in August 2011.  As above, even at its most limiting, none of these findings support a compensable rating for limitation of motion of the left knee.

Moreover, ankylosis is defined as a fixation of the joint.  In this case, as essentially normal range of motion has been shown, the evidence does not support a rating under DC 5256 for ankylosis.  

With regard to functional impairment, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, the Board is not required to assign a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In this case, the Board accepts that the Veteran has functional impairment, pain, and pain on motion; however, neither the lay nor the medical evidence reflects the functional equivalent of flexion limited to 45 degrees, extension limited to 10 degrees, or ankylosis as is required for a higher evaluation.  In addition, in the May 2009 addendum opinion, the examiner specifically reported that repetitive movement testing did not decrease the range of motion exhibited.  

The Board also notes that in July 2010, the Veteran reported complaints of pain and indicated that he could hardly walk.  He had a small effusion on the right knee at that time but none of the left.  Even with worsening complaints of pain, range of motion testing showed flexion to 90 degrees and 5/5 muscle strength.  The Board stressed that the assigned evaluations for degenerative joint disease with limitation of motion contemplate pain and pain on use.  

Therefore, the Board finds that any additional functional limitation the Veteran experiences in his left and right knee due to pain is contemplated and adequately evaluated under the ratings currently assigned, as the ratings consider limitation of motion, including with pain and upon repetitive use.  As such, compensable ratings are not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As limitation of motion of the knees is noncompensable, the Board will now consider whether a rating in excess of 10 percent is warranted under DC 5003.  In order to warrant the next-higher 20 percent rating, the evidence must show occasional incapacitating exacerbations.  In this case, the most recent VA examiner specifically found no incidents of incapacitating exacerbations and the records, including past VA examinations and clinical records, are consistent with this finding.  Moreover, the Veteran has not reported incapacitating episodes.  Therefore, a rating in excess of 10 percent under DC 5003 is not warranted.

The Board has also considered whether a separate compensable rating is warranted for recurrent subluxation or lateral instability under DC 5257 for either the right or left knee.  In a May 2008 VA examination, the Veteran had a normal gait and he was able to perform deep knee bends.  The report also noted that the knees were stable to varus, valgus, anterior, and posterior stress testing.  In November 2008, the medial and lateral ligaments, anterior and posterior ligaments, and medial and lateral meniscus appeared intact.  In the August 2011 VA examination, he denied symptoms of giving away, instability, locking episodes, or incoordination.  Physical examination revealed no instability.

Outpatient clinical records were also reviewed.  While a July 2011 VA treatment report noted by history that the Veteran's left knee had given way, this is the only such incident or complaint of instability noted.  Physical findings either before and after this evidence do not show objective findings of "recurrent" subluxation or lateral instability.  Therefore, the Board finds that separate ratings based on instability are not warranted.  

The Board has considered other potentially applicable diagnostic codes.  However, DCs 5258 and 5259 are not for application because there is no evidence that the semilunar cartilage in the left or right knee is dislocated or has been removed.  In addition, there is no evidence of impairment of the tibia and fibula, and the Veteran has not asserted otherwise.  Moreover, the evidence does not reflect a diagnosis of genu recurvatum in order to warrant a rating under DC 5263.  Therefore, none of these diagnostic codes support higher or separate ratings. 

Further, the Board also notes that the Veteran has a diagnosis of Osgood-Schlatter disease but the Board has considered all his symptoms related to the knee in considering higher ratings and not separated out those attributed to Osgood-Schlatter and those attributed to arthritis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Throughout its deliberation, the Board has also considered the Veteran's written statements, his sworn testimony, and his statements to VA examiners and clinicians.  The Board finds that his statements are competent and credible evidence as to what he observes and feels.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Nonetheless, Veteran has not provided competing measurements as to the range of motions or other necessary objective evidence that meet the criteria for increased ratings for his service-connected knee disorders.  Therefore, the Board finds the clinical findings by the VA examiners more probative.  This evidence addresses the schedular criteria and more completely encompasses the severity of the disability picture that is the result of the issues on appeal.  

Next, the Board has considered whether the Veteran is entitled to "staged" ratings for his left and right knee disabilities; however, upon reviewing the longitudinal record in this case, the Board finds that, at no time during the appeal period has his left or right knee disability been more disabling than as currently rated.  His complaints of pain and functional impairment and the objective findings have been relatively consistent throughout the appeal period.

In view of the foregoing, the Board finds that the ratings assigned adequately reflect the clinically established impairment.  The preponderance of the evidence is against increased ratings for left and right knee disabilities and the appeals are denied.  In making these determinations, all reasonable doubt has been resolved in favor of the Veteran.  

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  Specifically, arthritis and osteochondritis are manifested by nearly full range of motion, objective evidence of pain, normal gait, no recurrent subluxation or instability, and complaints of stiffness, swelling, and pain.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's bilateral knee disabilities are adequately represented by the separately assigned 10 percent ratings.  Ratings in excess of these evaluations are provided for certain manifestations of knee disorders, but the medical evidence demonstrates that those manifestations are not present in this case.  

Based on the foregoing, the Board finds that the requirements for referral for extraschedular evaluations for the Veteran's service-connected bilateral knee disorders under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. at 115.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the Dingess requirements, in June 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.    

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, the RO has obtained all of the available service treatment records, which is limited to an October 1956 physical examination report and two in-service physical profile reports.  Correspondence from the National Personnel Records Center (NPRC), received in June 2008, noted that all other available service treatment records had been destroyed in a fire at the NPRC facility.  

In August 2008, the RO notified the Veteran that his service treatment records were likely destroyed by fire, and requested that he complete and return forms to identify alternative sources of service treatment records.  The RO's August 2008 letter also requested copies of any service treatment and service personnel records he may have in his possession.  Subsequent attempts by the RO to locate additional service treatment records based on his response were unsuccessful.  

An undated memorandum in the claims folder concluded that the Veteran's service treatment records are not available for review in this matter.  Consequently, in reaching this decision, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons or bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The RO has also obtained all necessary VA and private medical treatment records.  In August 2011, the RO scheduled a VA examination for joints to determine the severity of the Veteran's service-connected bilateral knee disorders.  This VA examination was performed by a VA examiner that had reviewed the claims file, reviewed the history of the bilateral knee disorders, conducted an examination, and included rationales for the conclusions reached in the examination report.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In July 2011, the Board remanded this matter to the RO for additional evidentiary development, including updating the Veteran's treatment records and scheduling him for an examination to ascertain the current severity of his service-connected bilateral knee disorders.  The RO subsequently requested and obtained additional records identified by the Veteran and scheduled him for a VA examination for joints in August 2011.  Accordingly, the directives of the Board's July 2011 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

In rendering this decision, the Board acknowledges that the August 2011 VA examination for joints noted findings from VA MRI and x-ray examinations of the Veteran's right and left knees conducted in July and August 2011.  The actual records relating to these examinations were not included in the claims folder because the RO had updated the VA treatment records just prior to these examinations in July 2011.  Nevertheless, the VA examiner in August 2011 clearly noted the findings reported on each of these examinations, and a remand to obtain the actual examination reports would only serve to further delay a resolution in this case.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  



ORDER

An initial evaluation in excess of 10 percent for arthritis and osteochondritis of the right knee is denied.

An initial evaluation in excess of 10 percent for arthritis and osteochondritis of the left knee is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


